Citation Nr: 0515909	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  92-54 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to an increased evaluation for service-
connected right knee bursitis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from July 1975 
to November 1975.  He was in the Delayed Enlistment Program 
from November 1975 to March 1977 and he served on active duty 
from March 1977 to January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington. 

A RO hearing was held in June 1991.  The Board remanded this 
case for additional development in April 1993, May 1996, and 
June 2000.  The Board notes that a hearing was held before a 
member of the Board sitting at the RO in December 2000, but 
the tape of the hearing was lost.  The case was remanded 
again in October 2001 to provide the veteran an opportunity 
for additional hearing.  In May 2002, the veteran indicated 
he no longer wished to have a hearing and wanted his case 
sent to the Board.  

In October 2002, the Board undertook additional development 
of the issues listed on appeal.  See 38 C.F.R. § 19.9(a)(2) 
(2002).  The Board also undertook development of additional 
issues in appellate status: service connection for a stomach 
ulcer, a psychiatric disability, a right foot disability, a 
left foot disability, and for entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU).  In September 2003, the Board remanded this case for 
readjudication.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
December 2004, the RO granted service connection for 
schizophrenia, gastritis, and right and left foot 
disabilities.  Consequently, those issues are no longer 
before the Board.  The veteran was granted a 100 percent 
evaluation for schizophrenia effective January 4, 1990.  This 
grant pre-dates the veteran's January 1997 claim for TDIU and 
therefore, the issue of TDIU is moot as the 100 percent 
schedular evaluation is the greater benefit.  

The veteran submitted additional evidence and statements that 
were received by the Board in May 2005, subsequent to the 
December 2004 supplemental statement of the case (SSOC).  On 
review, this evidence is not pertinent to the issues 
currently on appeal and a remand for issuance of another SSOC 
is not required.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  In May 1996, the Board denied service connection for 
hypertension essentially finding there was no evidence of 
hypertension during service, hypertension manifested to a 
compensable degree within one year after separation from 
service, or medical evidence relating hypertension to 
service.  The veteran did not appeal this decision.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hypertension has not been 
submitted since the May 1996 Board decision.  

4.  In May 1996, the Board determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disability.  The veteran did not 
appeal this decision.  

5.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back disability has not been 
submitted since the May 1996 Board decision.  

6.  There is no evidence of left knee arthritis within one 
year following discharge from service and the preponderance 
of the evidence is against a finding that the veteran 
currently has a left knee disability that is related to his 
active military service or events therein.  

7.  Service medical records are negative for any treatment or 
diagnosis of hepatitis and competent medical evidence of 
record indicates the veteran's hepatitis C is most likely due 
to his history of intravenous (IV) drug abuse.  

8.  The veteran's service-connected right knee bursitis is 
manifested by x-ray evidence of degenerative changes, 
limitation of motion, and complaints of chronic pain.  There 
is no credible evidence of compensable limitation of flexion 
and/or extension.  

9.  Objective evidence does not show that the veteran's 
service-connected right knee disability requires frequent 
hospitalizations or causes marked interference with 
employment beyond that contemplated in the schedular 
standards.  


CONCLUSIONS OF LAW

1.  The May 1996 Board decision, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1995) (currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004)).  

2.  New and material evidence has not been submitted since 
the May 1996 Board decision and the claim of service 
connection for hypertension is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

3.  The May 1996 Board decision, which determined that new 
and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a low back 
disability had not been submitted, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1995) (currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004)).  

4.  New and material evidence has not been submitted since 
the May 1996 Board decision and the claim of service 
connection for a low back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

5.  A left knee disability was not incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

6.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301, 3.303 (2004).

7.  The criteria for an evaluation greater than 10 percent 
for right knee bursitis, to include consideration of separate 
evaluations based on limitation of flexion and extension, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.3, 4.7, 4.71a, Diagnostic Codes 5019, 5258, 
5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

By letters dated in January 2001 and December 2004, VA 
notified the veteran of his and VA's respective obligations 
with regard to obtaining evidence.  The December 2004 letter 
specifically requested that the veteran let VA know if there 
was any other evidence or information he thought would 
support his claim, and he was further advised to send any 
evidence in his possession that pertained to his claim.  The 
December 2004 letter informed the veteran of the evidence 
necessary to substantiate claims for service connection and 
for increased evaluation.  

The August 2000 statement of the case (SOC) informed the 
veteran that in order to reopen a claim, new and material 
evidence must be presented.  The veteran was informed of the 
applicable standard and was advised that the evidence he 
submitted did not constitute new and material evidence with 
respect to his claims to reopen service connection for 
hypertension and a low back disability.  He was informed that 
evidence submitted did not serve to show any link to service.  

The April 1991 SSOC, the October 1991 SSOC, the January 1995 
SSOC, the August 1997 SSOC, the July 1999 SSOC, the September 
1999 SSOC, the August 2000 SOC's, and the December 2004 SSOC, 
collectively notified the veteran of pertinent laws and 
regulations pertaining to the issues remaining on appeal.  
These documents also advised the veteran of the evidence of 
record, of the adjudicative actions taken, and of the reasons 
and bases for denial.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  First, it was legally impossible to give the notice 
prior to the initial adjudication of the claims currently on 
appeal.  Further, the veteran subsequently received content-
complying notice and proper VA process as described above.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
See 38 C.F.R. § 3.159(c) (2004).  

The claims folder contains the veteran's service medical 
records and multiple treatment records (VA, State, and 
private).  At his June 1991 RO hearing, the veteran reported 
that he had been receiving Supplemental Security Income (SSI) 
benefits since approximately 1989.  The claims folder 
contains various disability evaluations from the State and VA 
during this timeframe and evidence of record suggests the 
veteran was determined to be disabled due to his psychiatric 
disabilities.  The veteran was recently service-connected for 
paranoid schizophrenia and assigned a 100 percent schedular 
evaluation.  As such, the Board concludes it is not necessary 
to obtain these records in conjunction with the issues 
currently on appeal.  

Throughout the course of this appeal, the veteran has been 
provided with VA general medical examinations.  He was also 
provided VA joint examinations in July 1993, December 1996, 
and June 2004.  With regard to the veteran's claims to reopen 
service connection for hypertension and a low back 
disability, the Board notes that pursuant to its duty to 
assist, VA is not required to provide an examination prior to 
the claim being reopened.  See 38 C.F.R. § 3.159(c) (2004).  

The veteran is entitled to a medical nexus opinion pursuant 
to the Secretary's duty to assist where there is competent 
evidence of a current disability and evidence indicating an 
association between the veteran's disability and his active 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(veteran had a current diagnosis of tinnitus and had 
testified that he experienced ringing in his ears in service 
and has experienced such ringing ever since service).  The 
Board acknowledges that VA has not obtained medical etiology 
opinions regarding the veteran's claims for service 
connection for a left knee disability and hepatitis C.  
Although the record shows current diagnoses of a left knee 
disability and hepatitis C, competent evidence of record does 
not indicate an association with service.  Therefore, the 
requirements of 38 C.F.R. § 3.159(c)(4) are not satisfied and 
the Board concludes VA examinations are not required with 
respect to these issues.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

New and Material Evidence

In the December 2004 SSOC, the listed issues included 
entitlement to service connection for hypertension and a low 
back disability.  As explained below, the issues are whether 
new and material evidence has been submitted to reopen these 
claims.  Prior to the December 2004 SSOC, the claims were 
consistently adjudicated as new and material claims and have 
been phrased by the Board as such in prior decisions.  Thus, 
the veteran is not prejudiced by the Board considering these 
issues on a new and material basis at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The regulation regarding new and material evidence, 38 C.F.R. 
§ 3.156, was recently amended.  The amendment, however, 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's claims 
to reopen were filed prior to that date and the amended 
regulation does not apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  In determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
since the last time the claim was denied on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service Connection for Hypertension

In May 1996, the Board denied service connection for 
hypertension as not well grounded.  The Board determined 
there was no credible evidence of hypertension during 
service, hypertension manifested to a compensable degree 
within one year after separation from service, or medical 
evidence relating the veteran's current hypertension to 
service.  The veteran did not appeal this decision and it is 
final.  See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1995); (currently 38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2004)).  

At the time of the May 1996 Board decision, the record 
contained various pertinent evidence including service 
medical records, treatment records (VA, State, and private), 
and statements from the veteran.  

A review of service medical records is negative for any 
diagnosis of hypertension.  On enlistment examination in 
October 1974, blood pressure was recorded as 136/88.  On re-
enlistment examination in December 1976, blood pressure was 
recorded as 120/80.  On examination in February 1979, the 
veteran reported a history of high blood pressure.  The 
examiner elaborated that the veteran felt his headaches were 
related to high blood pressure.  The veteran reported 
occasional chest pain and that he was now on a five-day blood 
pressure check.  On examination, blood pressure was recorded 
as 118/70.  The veteran's heart, lungs, and chest were 
reported as normal on clinical evaluation.  The RO was 
unsuccessful in attempts to locate additional service medical 
records, including any of the reported monitoring of the 
veteran's blood pressure.  

Report from Valley General Hospital shows that in July 1981, 
the veteran's blood pressure was 120/68.  State health 
records show the veteran was seen in April 1982 requesting a 
blood pressure check.  Blood pressure was reported as 140/90 
in the right arm and 138/88 in the left arm.  The veteran 
underwent a VA examination in December 1982.  Blood pressure 
was recorded as 135/86.  Hypertension was not reported by 
history or diagnosed.  State correctional facility records 
dated in July 1983 show elevated blood pressure of 150/102.  
VA medical records reveal that by 1986, the veteran's 
diagnoses included hypertension and he was started on 
medication.  Subsequent VA medical records confirm continued 
treatment for hypertension.  

At the June 1991 hearing, the veteran testified that he had 
high blood pressure readings in the military but it wasn't 
until around 1980 and afterward that he was prescribed 
something for it.  In various statements, the veteran argued 
that his high blood pressure began during military service.  

As indicated, evidence of record at the time of the May 1996 
Board decision showed that the veteran had a current 
diagnosis of hypertension.  There was no evidence of 
diagnosed hypertension during service or within one year 
following discharge and the record contained no competent 
medical evidence suggesting a relationship between the 
veteran's currently diagnosed hypertension and his active 
military service or events therein.  Therefore, evidence that 
is material would be evidence tending to establish these 
facts.  

Since the May 1996 Board decision, a significant amount of 
medical and other evidence has been added to the claims 
folder, including VA records for the period from 
approximately January 1997 to December 2004.  

To the extent the additional evidence is duplicative of 
evidence previously considered, it is not new.  Evidence 
showing treatment for hypertension subsequent to May 1996 is 
new, as it was not previously considered.  The Board has 
reviewed the new medical evidence in detail and concludes 
that it is not material.  The new medical evidence shows that 
the veteran continues to receive treatment for diagnosed 
hypertension.  The newly submitted medical evidence does not 
establish that hypertension was diagnosed in service or 
within one year of discharge.  Further, none of the medical 
evidence shows or suggests that the veteran's currently 
diagnosed hypertension is related to his active military 
service or events therein.  

Accordingly, the additional evidence submitted is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Therefore, the 
evidence cannot be considered new and material for the 
purpose of reopening the veteran's claim for service 
connection for hypertension.

Service Connection for a Low Back Disability

In April 1983, the RO denied service connection for a low 
back disability finding there was no evidence of low back 
strain during service.  The veteran subsequently attempted to 
reopen this claim and in May 1996, the Board denied the 
veteran's claim to reopen finding that additional evidence 
submitted since the prior decision was cumulative as it did 
not link any low back disability to the veteran's service.  
The veteran did not appeal this decision and it is final.  
See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1995); (currently 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2004)).  

At the time of the May 1996 Board decision, the record 
contained various pertinent evidence.  A February 1974 
workmen's compensation report indicates that the veteran hurt 
his back while moving stairs at work.  Diagnosis was 
herniated nucleus pulposus with radicular symptoms to the 
right, level undetermined.  

The veteran's service medical records are negative for any 
evidence of a low back injury or treatment for a chronic low 
back disability.  On examinations in October 1974, December 
1976, and February 1979, the veteran's spine was reported as 
normal on clinical evaluation.  

The veteran underwent a VA examination in December 1982.  He 
could not remember any specific injury to his back but had 
chronic low back pain on a periodic basis.  X-rays of the 
lumbosacral spine demonstrated a very gentle scoliosis convex 
to the left centered in the low lumbar region.  There was 
good maintenance of disc space height and no degenerative 
changes or evidence of spondylolysis or spondylolisthesis.  
Sacroiliac joints were normal.  Final diagnosis was chronic 
low back strain.  

VA treatment records prior to May 1996 showed complaints of 
and treatment for chronic low back pain.  The veteran 
reported falling on various occasions and injuring his back 
and he also reported aggravating his back pain when lifting a 
transmission out of his car.  

In various statements, the veteran reported that his low back 
disability began in service or prior to service and that it 
was aggravated during service.  

As indicated, at the time of the May 1996 Board decision 
there was evidence that the veteran injured his low back 
prior to military service.  Service medical records were 
negative for any evidence of low back injury or treatment for 
chronic disability and the record did not contain competent 
medical evidence suggesting the veteran's currently diagnosed 
low back disability was related to his active military 
service or events therein.  Therefore, evidence that is 
material would be evidence tending to establish that the 
veteran's low back disability was incurred or aggravated 
during active service.  

Since the May 1996 Board decision, a significant amount of 
medical and other evidence has been added to the claims 
folder, including VA records for the period from 
approximately January 1997 to December 2004.  

To the extent the additional evidence is duplicative of 
evidence previously considered, it is not new.  Evidence 
showing treatment for a low back disability subsequent to May 
1996 is new, as it was not previously considered.  

In a November 1996 statement, the veteran reported his back 
was aggravated by military service and progressively 
worsened.  He also reported various injuries, including a 
back injury, in 1978 when his camaro hit a utility pole.  The 
veteran's continued argument that his back disability was 
either incurred in or aggravated during service is not new as 
it was previously considered.  

VA treatment records show continued treatment for chronic low 
back pain to include multiple acute exacerbations.  For 
example, in January 1997, the veteran was seen for severe 
pain in his back and neck.  He was reportedly involved in a 
bus accident in December and also reinjured his back by 
picking up an engine block.  

X-rays taken in May 1999 showed Schmorl's nodules present 
along the inferior aspect of L2 through L5, with normal disc 
space heights and alignment.  There was suggestion of facet 
osteoarthritis at L5-S1 on the right.  The sacroiliac joints 
were normal.  Subsequent treatment records include a 
diagnosis of degenerative joint disease of the lumbosacral 
spine and chronic low back pain secondary to osteoarthritis 
of the lumbosacral spine.  

The Board notes the veteran's reports that he has fallen on 
various occasions and injured his back due to his service-
connected knee disability.  In November 2001, the veteran was 
seen as a walk-in for bilateral knee pain and increased back 
pain.  He reportedly fell at home when his right knee gave 
way.  Impression was sprain, knees, aggravation of 
degenerative disc disease, lumbar.  The Board acknowledges 
this statement regarding aggravation of the lumbar disc 
disease.  Notwithstanding, the Board notes that although the 
veteran is service-connected for right knee bursitis, he is 
not service-connected for right knee instability.  
Consequently, this statement does not link the veteran's low 
back disability to his service-connected knee disability.  

The Board has reviewed the new medical evidence in detail and 
concludes that it is not material.  The newly submitted 
medical evidence does not establish a chronic low back 
disability during service or that the veteran was diagnosed 
with arthritis of the lumbar spine within one year following 
discharge from service.  Further, none of the medical 
evidence submitted shows or suggests that the veteran's 
currently diagnosed low back disability is related to his 
active military service or his service-connected right knee 
disability.  

Accordingly, the additional evidence submitted is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Therefore, the 
evidence cannot be considered new and material for the 
purpose of reopening the veteran's claim for service 
connection for a low back disability.  

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

The Board notes that direct service connection may be granted 
only when a disability was incurred or aggravated in the line 
of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of alcohol or drug abuse.  See 38 U.S.C.A. § 105(a) 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301 (2004).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, which are manifest to a 
compensable degree within one year from the date of 
separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

Left Knee Disability

The veteran contends he is entitled to service connection for 
a left knee disability.  He alleges that he sustained direct 
trauma to both knees in 1997.  The veteran is currently 
service-connected for a right knee disability.  

On examination for enlistment in October 1974 and re-
enlistment in December 1976, the lower extremities were 
reported as normal.  The veteran injured his right knee in 
March 1977, but there were no complaints or findings 
pertaining to the left knee.  On examination in February 
1979, the lower extremities were normal.  

On VA examination in December 1982, the veteran reported he 
injured both knees in March 1977.  No diagnosis related to 
the left knee was provided.  

The veteran presented to a private emergency room in November 
1993 with multiple complaints including pain in the left knee 
from a fall sustained earlier that month.  Diagnosis was 
abrasion of the left knee.  

On VA general medical examination in February 1997, the 
veteran reported he first injured his knees falling out of a 
bunk in 1977.  Impression was bilateral knee pain, etiology 
unclear.  X-rays in October 1999 revealed left knee early 
osteoarthritis and narrowing of the medial joint space 
compartment.  Outpatient records dated in November 2000 noted 
a diagnosis of degenerative joint disease both knees mild, 
early.  The veteran underwent a VA orthopedic examination in 
June 2004 in connection with unrelated claims.  Various 
findings were noted with regard to the left knee, but a 
diagnosis was not provided.  

On review, the Board finds that service connection for a left 
knee disability is not warranted.  The record contains 
evidence showing the veteran has osteoarthritis of the left 
knee.  The Board acknowledges the veteran's contentions that 
he injured his left knee during military service.  Service 
medical records show treatment related to the veteran's right 
knee, but there is no indication of injury or chronic 
disability related to the left knee.  The Board considers 
contemporaneous service medical records highly probative and 
they outweigh the subsequent history as reported by the 
veteran.  Further, there is no evidence of diagnosed left 
knee arthritis within one year following discharge from 
service and the record does not contain competent medical 
evidence relating the veteran's left knee disability to his 
active military service or events therein.  

As the preponderance of the evidence is against the claim for 
service connection for a left knee disability, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  

Hepatitis C

The veteran contends he is entitled to service connection for 
hepatitis C.  In a May 1998 statement submitted with his VA 
Form 9, he argued that his hepatitis was caused by chronic 
use of numerous VA prescription drugs such as acetaminophen 
resulting in cirrhosis.  

VA outpatient records contain diagnoses of hepatitis C 
positive and chronic hepatitis C.  Notwithstanding evidence 
of a current diagnosis, service connection requires that such 
diagnosis be related to the veteran's active military service 
or events therein.  

A review of service medical records is negative for any 
evidence of treatment for or a diagnosis of hepatitis C.  On 
the Reports of Medical History completed in conjunction with 
the October 1974 enlistment examination and the December 1976 
re-enlistment examination, the veteran denied jaundice or 
hepatitis.  On a dental patient medical history questionnaire 
completed in August 1977, the veteran indicated he had not 
had hepatitis or any liver disorders.  In September 1978, the 
veteran was hospitalized for psychosis associated with the 
use of multiple drugs.  He reported smoking and snorting 
various drugs and a history of sporadic drug use dating back 
10 years.  There is no evidence, however, of IV drug abuse 
during service.  There is also no evidence that the veteran 
received any tattoos or had blood transfusions during 
service.  On examination in February 1979, the veteran again 
denied having jaundice or hepatitis.  

VA treatment records indicate the veteran did not believe 
that he had hepatitis C.  He was not quite sure how he could 
be positive and he was trying to figure out how he became 
positive.  A January 1998 medical report from the Tacoma 
Digestive Disease Center indicates the veteran has not had 
any tattoos or blood transfusions and has never snorted 
cocaine.  He did, however, share IV drugs for a few years 
prior to 1985 when he was an active IV drug user.  He was 
also a heavy abuser of alcohol in the past.  Laboratory 
results revealed hepatitis C antibody that was positive and 
impression was hepatitis C.  The physician commented that the 
veteran most likely received hepatitis C during his history 
of IV drug use and whether he had other risk factors was 
unclear.  

In summary, there is no evidence that the veteran had 
hepatitis C during service or that he had any risk factors 
during service.  The record does not contain a diagnosis of 
hepatitis C for many years post-service and competent medical 
evidence of record indicates that the veteran's hepatitis C 
is most likely due to his IV drug abuse.  The Board 
acknowledges the veteran's contentions that his hepatitis is 
related to medication usage.  The veteran, however, is not 
competent to provide a medical etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran filed his claim of entitlement to service 
connection for hepatitis in May 1998.  The law clearly states 
that service connection may not be established on a direct 
basis for a disease or injury that results from a claimant's 
abuse of alcohol or drugs for claims filed after October 31, 
1990.  The Court has held that where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Accordingly, service connection for 
hepatitis C is denied.  

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran was originally granted service connection for 
pre-patellar bursitis of the right knee in April 1983 and 
assigned a noncompensable evaluation effective January 24, 
1980.  In January 1990, the veteran requested an increased 
evaluation.  In March 1990, the evaluation was increased to 
10 percent from November 7, 1989.  The veteran perfected an 
appeal of this issue and it has remained in appellate status 
since that time.  

The veteran's right knee disability is currently evaluated as 
10 percent disabling pursuant to Diagnostic Codes 5010-5019 
(2004).  Traumatic arthritis substantiated by x-ray findings 
is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  The diseases under diagnostic 
codes 5013 through 5024 will be rated on limitation of motion 
of affected parts, as arthritis, degenerative, except gout 
which will be rated under diagnostic code 5002.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 (2004).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (DC 5200, etc.)  
When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  

Under Diagnostic Code 5260, limitation of flexion of the leg 
is rated as follows:  flexion limited to 60 degrees (0 
percent); flexion limited to 45 degrees (10 percent); flexion 
limited to 30 degrees (20 percent); and flexion limited to 15 
degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).  

Under Diagnostic Code 5261, limitation of extension of the 
leg is rated as follows:  extension limited to 5 degrees (0 
percent); extension limited to 10 degrees (10 percent); 
extension limited to 15 degrees (20 percent); extension 
limited to 20 degrees (30 percent); extension limited to 30 
degrees (40 percent); and extension limited to 45 degrees (50 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  

VA records indicate the veteran was seen in November 1989 
with multiple complaints including chronic right knee pain.  
On examination, flexion of the right knee was to 120 degrees 
and extension was neutral.  In October 1990, the veteran was 
seen with right knee pain and flexion was to 90 degrees only.  

A November 1992 physical therapy report noted that for some 
reason, the veteran lacked 10 to 15 degrees terminal knee 
extension and there was a knee lag when he attempted straight 
leg raising.  The report also noted that knee range of motion 
was within normal limits and not painful.  Thus, it appears 
the finding of limitation of terminal knee extension was made 
in conjunction with the attempted straight leg raising and is 
not representative of limitation of "extension" as used for 
VA rating purposes.  

On VA examination in July 1993, range of motion of the right 
knee was from 0 to 130 degrees.  On VA examination in 
December 1996, the veteran complained of pain at 
approximately 105 degrees flexion and was able to extend to 0 
degrees.  On general medical examination in February 1997, 
the veteran complained of pain with flexion greater than 120 
degrees on the right, but was able to flex to 140 degrees and 
extend to 0 degrees.  On VA examination in June 2004, flexion 
was to 95 degrees and extension to 0 degrees.  There was 
increased pain with flexion between 85 and 90 degrees.  

On review, the Board concludes there is no credible evidence 
of flexion limited to 30 degrees or extension limited to 15 
degrees and an evaluation greater than 10 percent based on 
limitation of motion is not warranted.  The Board notes that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  
However, there is no credible evidence of compensable 
limitation of extension or flexion and separate evaluations 
are not warranted.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

Throughout the course of this appeal, the veteran has 
reported chronic right knee pain with limitation of activity 
and employment.  VA outpatient records indicate the veteran 
was seen on multiple occasions with complaints of chronic 
right knee pain with exacerbations.  Outpatient records dated 
in November 1989 noted no effusion, joint line tenderness, or 
crepitus.  In October 1990, there was no effusion and not 
much pain with any range of motion.  On VA examination in 
July 1993, the veteran reported a lot of pain in his knee 
"all around."  X-rays taken at that time demonstrated the 
joint spaces were well preserved and the bones were normal 
for the veteran's age.  There was no evidence of joint 
effusion.  

On VA examination in December 1996, the veteran reported that 
since 1989 his right knee disability was becoming worse 
resulting in chronic instability.  The pain and swelling 
increased to the point where he had to use a cane.  The 
examiner noted the veteran used a cane in his right hand to 
walk but did not seem to favor either leg.  Gait was not 
antalgic but was cautious.  On physical examination there was 
no soft tissue swelling, no joint effusion, and no point 
tenderness at rest.  Neurologic examination revealed 5/5 
flexion/extension motor strength of the lower extremities 
both proximally and distally.  Sensory examination revealed 
no gross defects.  Deep tendon reflexes showed brisk and 
symmetric patellar and Achilles tendon reflexes.  Impression 
was right knee pain exacerbated by increased use and flexion 
greater than 90 degrees.  

On VA examination in February 1997, the veteran reported pain 
and increasing instability in his right knee.  On 
examination, the veteran walked in a somewhat hesitant manner 
with the use of a cane in his right hand.  He was able to 
stand on his tiptoes, heels, and was able to perform tandem 
walk with assistance of a bar.  Deep tendon reflexes were 
symmetric and brisk throughout.  Sensory examination was 
remarkable for decreased vibratory sensation in the bilateral 
lower extremities and decreased two-point discrimination, 
approximately 1.3 cm bilaterally.  Motor examination showed 
5/5 flexion, extension in proximal and distal muscle groups 
in all extremities.  Impression was bilateral knee pain, 
etiology unclear.  

X-rays of the right knee in October 1999 showed early 
degenerative changes and narrowing noted at the 
patellofemoral joint space and medial joint space and 
proximal tibiofibular articulation; and query possible early 
chondrocalcinosis of the lateral meniscus.  

The veteran was seen in July 2001 as a walk in for knee pain.  
He reportedly fell at home because his right knee gave way.  
Impression included sprain, knees.  On examination, there was 
no deformity, swelling, or crepitus.  

The veteran most recently underwent a VA orthopedic 
examination in June 2004.  He reported average right knee 
pain of 7/10 that increases to 9/10 with distance walking, 
stairs, or with heavy lifting or carrying of objects.  He has 
flare-ups with increased physical activities but no 
incapacitating episodes.  He has noted swelling in his right 
patella.  He reported weakness and instability of the right 
knee.  When the veteran was seated, both knees were 
positioned at approximately 70 degrees and he did not flex 
his knees to 90 degrees.  When walking, his gait and speed 
were slow.  He used a forearm crutch on the right and there 
was a mild right limp.  Estimated pain in the right knee with 
walking 50 feet was 4/10.  

On physical examination, there was no patellar edge 
tenderness of the right knee.  There was no posterior knee 
tenderness.  There was no prepatellar tenderness and no 
evidence of prepatellar bursitis of the right knee.  There 
was no posterior knee tenderness.  There was mild 
patellofemoral crepitus with flexion and extension and mild 
effusion on the right.  There was a 4 mm atrophy of the right 
calf.  Motor strength testing was positive for moderate 
weakness of the knee.  Knee and ankle reflexes were 1/3 
bilaterally.  Impression was service connection for traumatic 
prepatellar bursitis and degenerative arthritis of the right 
knee (secondary to the right knee injury when he hit his knee 
on the stairs when he fell while on active military duty in 
March 1977).  

The Board acknowledges that recent VA examination showed 
findings of atrophy of the right calf, moderate weakness of 
the right knee, and some decrease in reflexes.  The examiner 
also indicated that pain has a major functional impact on the 
veteran's right knee and it was the examiner's impression 
that the functional impairment of the veteran's right knee 
was moderately severe.  Despite the above-referenced 
findings, the Board does not find functional loss due to pain 
on use warranting an evaluation greater than 10 percent.  See 
DeLuca, supra.  

Normal range of motion of the knee for VA purposes is 0 to 
140 degrees.  See 38 C.F.R. § 4.71, Plate II (2004).  The 
veteran's range of motion of the right knee is clearly 
limited; notwithstanding, the currently assigned 10 percent 
evaluation is greater than the objective limitation of motion 
warrants and encompasses the veteran's complaints of pain and 
functional loss due to pain.  Regarding the DeLuca criteria, 
the June 2004 examiner noted an additional 10 degrees of loss 
of range of motion with repeated range of motion testing and 
he noted weakened movements and excess fatigability.  Even 
considering the additional limitation, the objective 
limitation of motion still does not meet the requirements for 
an evaluation greater than 10 percent.  

The Board notes that a 20 percent evaluation is potentially 
available under Diagnostic Code 5258 for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2004).  Objective evidence of record 
does not indicate dislocation of the cartilage with frequent 
episodes of locking, pain, and effusion into the joint due to 
the veteran's service-connected right knee disability.  

VA's Office of General Counsel has determined that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (1997).  The claims folder contains x-ray 
evidence of right knee arthritis.  The veteran reports 
worsening instability of his right knee.  He reported 
multiple falls due to his right knee giving way and he uses a 
knee brace and cane.  The Board acknowledges the veteran's 
complaints and notes that medical records show some findings 
of instability.  In order to consider a separate rating for 
instability, these findings must be related to the veteran's 
service-connected right knee disability.  In August 1997, the 
RO specifically denied service connection for right knee 
instability finding that it was not related to the veteran's 
service-connected right knee bursitis, nor was there any 
evidence of this disability during military service.  
Consequently, the Board concludes the veteran is not entitled 
to a separate evaluation based on instability.  

As the preponderance of the evidence is against the veteran's 
claim for increase, the doctrine of reasonable doubt is not 
for application.  See 38 C.F.R. § 4.3 (2004).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his right knee 
disability.  The June 2004 VA examiner indicated the veteran 
was most likely unemployable due to his right knee condition 
and frequent episodes of giving way and falls.  As previously 
discussed, the veteran is not service-connected for right 
knee instability.  Objective evidence does not show that the 
veteran's right knee bursitis in and of itself causes a 
marked interference with employment beyond that contemplated 
in the schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for 
hypertension, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for a low back 
disability, the appeal is denied.  

Service connection for a left knee disability is denied.  

Service connection for hepatitis C is denied.  

An evaluation greater than 10 percent for service-connected 
right knee bursitis is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


